DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 8th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed November 8 have been fully considered but they are not persuasive.
The previous rejection of Claim 13 is withdrawn as a result of applicant’s arguments.
The previous rejection of Claim 1 under 35 U.S.C. 112(b) is withdrawn as a result of the amendment, however, as a result of the new limitations added to Claim 1 in the amendment, Claim 1 is still rejected under 35 U.S.C. 112(b).
Claims 1 and 5-21 are rejected under 35 U.S.C. 103 (see 103 rejection section below).
Regarding applicant’s argument that the combination of Cadiente and Padda do not teach a packaging system comprising a box and a vented container held therein, Examiner respectfully disagrees. Cadiente teaches a vented container for produce storage combined with a box system allowing for effective venting of the container system, while Padda also teaches a vented container to allow for airflow to the contents; as both of these inventions relate to vented containers for allowing airflow to the contents, one of ordinary skill in the art would be reasonably motivated to modify the invention of Cadiente with advantageous features of Padda. 
Regarding applicant’s argument that Vadney, Baum, and Agakanian fail to remedy the deficiencies of Cadiente and Padda, Examiner respectfully disagrees.  Each of these references teaches 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “wherein the recessed vents are disposed on the beveled edges of the base portion, and also includes a bottom, four beveled edges extending therefrom”. There is insufficient antecedent basis for the limitation “the beveled edges” in the claim. Additionally, it is unclear if the “four beveled edges” are intended to be the same beveled edges as the previously mentioned “the beveled edges”, or different edges altogether. Therefore, the claim is indefinite. (If they are intended to be the same edges, this claim may be corrected to read “and also includes a bottom, four beveled edges extending therefrom … to place strawberries therein, wherein the recessed vents are disposed on the beveled edges of the base portion…” as presented via the ordering of the original claims from which these limitations originated; this interpretation is used for the purposes of prior art examination.)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
“coupling mechanism” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Cadiente (US 20030077363) in view of Padda (US 20150307257) in further view of Vadney (US 5947321).
Cadiente teaches a packaging system (Fig 5) for strawberries, comprising: a box (4) having a tray and two short sidewalls and two long sidewalls extending from a perimeter of the tray to form a cavity (Fig 7), the two short sidewalls having a plurality of slots (71b, 72b, 73b and 74b) that open up to the 
Cadiente teaches that the windows (5a, 5b) are configured to align with the plurality of slots (71-74b, Fig 7) in the two short sidewalls of the box, but does not teach the recessed vents being configured to align with the slots. However, Padda teaches air vents (4, 34) on the edge surrounding the top lid (24) and base bottom portion (26) of the container; if the air vents of Cadiente were modified by the teachings of Padda such that they are on a side edge of the top and bottom portions of the container, it would allow evaporation or drainage of any condensed water and moisture, which would otherwise accumulate inside the container and which can cause spoilage of the contents (paragraph 0050)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente by adding the vents on the side edge as disclosed by Padda in order to prevent the fruit contained within the containers from becoming moldy and rotten during storage or transportation. If the box has slots on the sides of the sidewalls, then it is understood that air is intended to flow through the slots in the sidewalls in order to aerate the container contents; as such, it would be advantageous to provide the container with vents on the corresponding container sidewalls, so that the air may flow through a least obstructive path into the box and subsequently into and through the container, thus keeping the contained fruit fresh. One of ordinary skill in the art would have understood these advantages and modified the vents of Cadiente according to the teachings of Padda accordingly.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda by adding  beveled edges, such as those disclosed by Vadney, in order to guide draining moisture towards the vent holes of the base portion. In order to achieve the intended function of preserving the freshness of fruit held within the container, the removal of excess moisture that collects on the walls of the container would be advantageous; therefore it would have been obvious to one of ordinary skill in the art to modify the container by adding beveled edges, preventing moisture collection on the sidewalls and causing the fruit to spoil. 
Regarding Claim 5, Cadiente in view of Padda in further view of Vadney as applied to Claim 2 above, teaches all the limitations of Claim 5, including that the beveled edges (Vadney, lower portions of 48) of the base portion include two short beveled edges and two long beveled edges (When applying the beveled edges of Vadney to the long and short sidewalls of Cadiente in view of Padda, the reference teaches two short sidewalls and two long sidewalls extending from the beveled edges).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda in further view of Vadney by adding the quantity of vents disposed on the beveled edges as disclosed by Padda in order to provide a sufficient quantity of vents in order to allow for the removal of moisture and entry of fresh air into the containers. In order to maximize the airflow through the containers while preventing the fruit from falling through the ventilation holes (as it would with a small number of larger vents) these smaller vents are disposed on the container in a sufficient quantity to aerate the contained fruit.
Regarding Claim 7, Cadiente in view of Padda and Vadney as applied to Claim 1 above, teaches all the limitations of Claim 7, including that the top lid includes a cover (11), but does not teach four beveled edges. However, Vadney teaches a cover (52) and four beveled edges (upper portion of 54) extending therefrom.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda by adding the beveled edges as disclosed by Vadney in order to direct condensation which may form on the lid away from the center, preventing moisture from prematurely rotting fruit contained within the container. It is a common problem of transporting and storing fruits that condensation may develop on solid lids, and therefore a beveled edge which directs moisture to the side (where the vents are located) is advantageous. One of ordinary skill in the art would have been motivated to make this modification in 
Regarding Claim 8, Cadiente in view of Padda in further view of Vadney as applied to Claim 7 above, teaches all the limitations of Claim 8, including that the beveled edges (Vadney, upper portions of 54) of the top lid includes two short beveled edges and two long beveled edges (When applying the beveled edges of Vadney to the long and short sidewalls of Cadiente in view of Padda, the reference teaches two short and two long beveled edges).
Regarding Claim 9, Cadiente in view of Padda in further view of Vadney as applied to Claim 8 above, teaches all the limitations of Claim 9, except for the number of vents disposed on each of the long and short edges. However, Padda teaches that the short beveled edges of the top lid includes two to four recessed vents and the long beveled edges include six to ten recessed vents (Padda, Fig 2; the number of vents disposed on the edges includes the number of vents in the specified ranges; the edges are beveled via Cadiente in view of Padda in further view of Vadney).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda in further view of Vadney by adding the quantity of vents disposed on the beveled edges as disclosed by Padda in order to provide a sufficient quantity of vents in order to allow for the removal of moisture and entry of fresh air into the containers. In order to maximize the airflow through the containers while preventing the fruit from being pushes through the ventilation holes (as it would with a small number of larger vents) these smaller vents are disposed on the container in a sufficient quantity to aerate the contained fruit.
Regarding Claim 10, Cadiente in view of Padda in further view of Vadney as applied to Claim 7 above, teaches all the limitations of Claim 10, including that the cover is rectangular in shape (Cadiente, Fig 1) and has a vent hole (22) disposed at each corner of the cover.

However, Vadney teaches the provision that the vents (62) are one and one-quarter inch in length (1.25”) and one-eighth inch high (.125”)…a container (40) which is nine and one-half inches wide  (9.5”) by nine inches long (9”; roughly a square shape, which is a subcategory of rectangle) by three and one-quarter inch high (3.25”)…the sidewalls (54) are one and one-half inches high (1.5”; height in the open state)… the actual width W of the vents is one-eighth inch (.125”) (col. 5 lines 24-35). While these are not the precise values claimed in Claim 21, many of the values (width of vents, open state height, width of container) are comparable to those claimed, and teach the general state of the art, as well as an roughly scaled approximation of the relevant features of the claimed invention (primarily, vent size relative to container size which would allow a similar ventilated effect to a similar volume of product contained). Applicant’s specification contains no rationale for the cited dimensions’ advantage, and as such may simply be an arbitrary value at which one of ordinary skill in the art would arrive after reasonable experimentation. 
Cadiente in view of Padda in further view of Vadney discloses the general conditions of the claimed invention except for the express disclosure of the precise dimensions of the container (defined above).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize these dimensions since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cadiente (US 20030077363) in view of Padda (US 20150307257) and Vadney (US 5947321) in further view of Agakanian (US 20050098469).
Regarding Claim 11, Cadiente in view of Padda in further view of Vadney as applied to Claim 7 above, teaches all the limitations of Claim 11, except for a protrusion at each corner to align with the raised bed of a second container. However, Agakanian teaches that the cover includes a protrusion (16) at each corner of the cover configured to align with an outer perimeter (34) of the raised bed of the base portion of a second container (Fig 7. Note: when the Teachings of Agakanian are applied to the container of Cadiente in view of Padda and Vadney, the outer corner of the base, with which the protrusion aligns, surrounds the raised bed (Cadiente 13a, 13b) and therefore 34 of Agakanian lies along the outer perimeter of the raised bed when used in combination with these references).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney by adding the protrusion at each corner to align with the raised bed of a second container as disclosed by Agakanian in order to prevent stacked containers from falling or becoming displaced during transportation (paragraph 0004). Allowing containers to connectively interface increases stability and prevents damage to the fruit stored therewithin, and one of ordinary skill in the art would have been motivated to modify the container of Cadiente in view of Padda and Vadney with the protrusion of Agakanian for this reason. 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadiente (US 20030077363) in view of Padda (US 20150307257) and Vadney (US 5947321) in further view of Baum (US 20080217330).
Regarding Claim 12, Cadiente in view of Padda and Vadney as applied to Claim 1 above, teaches all the limitations of Claim 12, except for that the coupling mechanism is button locks (Padda teaches 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney by adding the button locks of Baum in order to allow the containers to be locked with relatively minor force, and to be unlocked with similar force (paragraph 0028). One of ordinary skill in the art would have been motivated to make this modification in order to allow an end user to open and close the container of fruit with relative ease.
Regarding Claim 13, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 12 above, teaches all the limitations of Claim 13, except for the configuration of male and female button locks. However, Baum teaches that male button locks (44) are disposed on an interior surface of the top lid and female button locks (45) configured to correspond with the male button locks are disposed on an upper surface of the base portion (Fig 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney in further view of Baum by adding the configuration of male and female button locks of Baum in order to utilize a structure that allows the lid and bottom to quickly mate and lock when closed by a user. The use of button locks allows the containers to be locked with relatively minor force, and to be unlocked with similar force (paragraph 0028). One of ordinary skill in the art would have been motivated to make this modification in order to allow an end user to open and close the container of fruit with relative ease.
Regarding Claim 14, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 13 above, teaches all the limitations of Claim 14, except for the edge support bars disposed on the side walls. However, Padda teaches that the upper surface of the base portion further includes a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney in further view of Baum by adding the support bars of Padda in in order to define the container’s air flow windows (paragraph 0065) and provide better structure to the container. Support bars allow for sturdy support of the cover while still allowing airflow through the container, and one of ordinary skill in the art would have been motivated to make this modification in order to protect the contents within from becoming damaged due to moisture or by pressure from an unsupported lid.
Regarding Claim 15, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 14 above, teaches all the limitations of Claim 15, except for the edge support bars being centrally disposed on the side walls. However, Padda teaches that one of the edge support bars (14) is centrally disposed on three of the side walls of the base portion (Fig 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney in further view of Baum by adding the central location of the support bars of Padda in order to best support the center of each of the three sides of the cover, and prevent them from drooping closed at the center, thus cutting off the air supply through the windows. Centralized support bars allow for sturdy support of the cover while still allowing airflow through the container, and one of ordinary skill in the art would have been motivated to make this modification in order to protect the contents within from becoming damaged due to moisture or by pressure from an unsupported lid.
Regarding Claim 16, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 15 above, teaches all the limitations of Claim 16, except for that that two additional edge support 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Cadiente in view of Padda and Vadney in further view of Baum by adding the additional support bars of Padda in order to reinforce the cover and to better define windows (when these support bars are disposed at the end of each side wall at the end closest to the spine, they are located “on opposite ends of the spine”). It would be advantageous to create additional support in these areas, as the spine does not have a support bar of its own, the corners nearest the spine may be prone to drooping, thus cutting off airflow within the container, leading to spoiled fruit. One of ordinary skill in the art would have understood these advantages and been motivated to make the modification as such.
Regarding Claim 17, Cadiente in view of Padda and Vadney as applied to Claim 1 above, teaches all the limitations of Claim 17, including that the box includes at least two layers of containers stacked within the box (Cadiente. Fig 7), but does not teach that each layer includes four adjacent containers. However, Baum teaches that that each layer includes four adjacent containers (Baum Fig 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box and layers of containers disclosed by Cadiente in view of Padda and Vadney by adding the four adjacent containers per layer as disclosed by Baum in order to accommodate a mid-sized produce container within the box (paragraph 0038). Produce containers are available in a variety of sizes depending on the needs of the end user and shipping capabilities of the fruit supplier, and therefore one of ordinary skill in the art would have been motivated to modify the number of containers allocated to each box dependent on the number of containers needed. 

Regarding Claim 19, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 17 above, teaches all the limitations of Claim 19, but does not teach a plurality of boxes stacked on each other. However, Baum teaches that the packaging system includes a plurality of the boxes stacked on one another (Fig 12). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box and layers of containers disclosed by Cadiente in view of Padda and Vadney in further view of Baum by adding the boxes stacked on each other as disclosed by Baum in order to allow for more compact transportation and storage of multiple boxes. Stacking boxes of like contents is well known, and is advantageous as it allows a higher volume of containers within boxes to be transported on a single pallet, or similar transportation means. One of ordinary skill in the art would have understood the advantages of stacking a plurality of boxes and been motivated to modify the invention of Cadiente in view of Padda and Vadney in further view of Baum as such.
Regarding Claim 20, Cadiente in view of Padda and Vadney in further view of Baum as applied to Claim 19 above, teaches all the limitations of Claim 20, including that each of the plurality of boxes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farrell (US 2801742) teaches a packaging system for perishable contents comprising a box with vented sides containing individual vented containers.
Quong (US 461806) teaches a packaging system for perishable contents comprising a box with vented sides containing individual vented containers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/               Examiner, Art Unit 3735                                                                                                                                                                                         
/ERNESTO A GRANO/               Primary Examiner, Art Unit 3735